         Case 6:21-cv-00097-ADA Document 32 Filed 08/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

LYNK LABS, INC.

        Plaintiff,

        v.                                          Case No. 6:21-cv-00097-ADA

Home Depot USA, Inc., The Home Depot Inc.
and Home Depot Product Authority, LLC,

        Defendants.


                     NOTICE REGARDING AGREED EXTENSION OF
                               VENUE DISCOVERY

       Pursuant to the Court’s Standing Order Regarding Joint or Unopposed Requests to Change

Deadlines dated August 11, 2021, Plaintiff Lynk Labs, Inc. herby provides notice that the parties

have agreed to an extension of the Venue Discovery deadline by ten weeks, up to and until

November 5, 2021.

       Dated: August 25, 2021                      Respectfully submitted,

                                                   /s/ Darlene F. Ghavimi
                                                   Darlene F. Ghavimi
                                                   Texas State Bar No. 24072114
                                                   K&L GATES LLP
                                                   2801 Via Fortuna, Suite #350
                                                   Austin, TX 78746
                                                   Tel.: 512.482.6919
                                                   Fax: 512.482.6859
                                                   Darlene.ghavimi@klgates.com

                                                   Devon C. Beane
                                                   K&L Gates LLP
                                                   70 W. Madison Street, Suite 3300
                                                   Chicago, IL 60602
                                                   (312) 807-4436
                                                   Fax: (312) 827-8000




                                               1
          Case 6:21-cv-00097-ADA Document 32 Filed 08/25/21 Page 2 of 3




                                                     Email: devon.beane@klgates.com

                                                     James A. Shimota
                                                     K&L Gates LLP
                                                     70 W. Madison Street, Suite 3300
                                                     Chicago, IL 60602
                                                     (312) 807-4299
                                                     Fax: (312) 827-8000
                                                     Email: jim.shimota@klgates.com

                                                     Nelson M. Hua
                                                     K&L Gates LLP
                                                     70 W. Madison Street, Suite 3300
                                                     Chicago, IL 60602
                                                     (312) 807-4312
                                                     Fax: (312) 827-8000
                                                     Email: nelson.hua@klgates.com

                                                     ATTORNEYS FOR PLAINTIFF




                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on August 25, 2021 counsel for Plaintiff conferred

with counsel for Defendant, who indicated that Plaintiff is unopposed to the relief requested herein.

                                                      /s/ Darlene F. Ghavimi
                                                      Darlene F. Ghavimi




                                                 2
         Case 6:21-cv-00097-ADA Document 32 Filed 08/25/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on August 25, 2021, via the Court’s all CM/ECF recipients of record for this case.


 Aaron G. Fountain
 Texas Bar No. 24050619
 DLA PIPER LLP (US)
 303 Colorado, Suite 3000
 Austin, TX 78701
 Tel: 512.457.7125
 Fax: 512.457.7001
 aaron.fountain@dlapiper.com

 Nicholas G. Papastavros (Pro Hac Vice pending) DLA PIPER LLP (US)
 33 Arch Street, 26th Floor
 Boston, MA 02110-1447
 Tel: 617.406.6000
 Fax: 617.406.6100
 nick.papastavros@dlapiper.com



                                                    /s/ Darlene F. Ghavimi
                                                    Darlene F. Ghavimi




                                                3
